802 F.2d 1107
Myrna UNDERWOOD, Sheila Fazande, Annie Johnson, JeromeSmith, Cora Ewers, Frances Jardin, Lura R. Stentz, CharlotteWest, Aritisha McGee, individually and on behalf of allothers similarly situated, Plaintiffs-Appellees,v.Samuel R. PIERCE, Jr., Secretary of Housing and UrbanDevelopment, Defendant- Appellant.
No. 83-5773.
United States Court of Appeals,Ninth Circuit.
Oct. 15, 1986.

1
Mary S. Burdick, Western Center on Law and Poverty, Inc., Los Angeles, Cal., for plaintiffs-appellees.


2
James R. Madison, Orrick, Herrington & Sutcliffe, San Francisco, Cal., for amicus curiae.


3
Sheila Lieber, Robert Greenspan, Merril Hirsh, Attys., U.S. Dept. of Justice, Washington, D.C., for defendant-appellant.


4
Appeal from the United States District Court for the Central District of California;  Harry Pregerson, Circuit Judge, Sitting by Designation.


5
Before HUG and FLETCHER, Circuit Judges, and CARROLL*, District Judge.

ORDER

6
The opinion appearing at 761 F.2d 1342 is amended as follows:  Section VI, commencing on page 1347, is modified by retaining the first paragraph, eliminating the remainder of the section, and substituting the following:


7
The Supreme Court recently has expressed caution as to the use of multipliers in calculating reasonable attorneys' fees.  Pennsylvania v. Delaware Valley Citizens' Council for Clean Air, --- U.S. ----, 106 S.Ct. 3088, 3096-3100, 92 L.Ed.2d 439 (1986).  We need not decide in this case whether the use of a multiplier is permissible under the statutory language of the EAJA or under the recent Supreme Court authority.  We conclude that compensation for the special factors involved in this case was adequately provided for by the allowance of the hourly rates in excess of the $75.00 specified in the statute.



*
 The Honorable Earl H. Carroll, United States District Judge for the District of Arizona, sitting by designation